                     United States Bankruptcy Court
                    Northern District of California


In re:                                             Case No. 20-50469-SLJ

                                                   Chapter 11
                                                   [Subchapter V]
     MORDECHAI KOKA

______________________________/

PLAN OF REORGANIZATION FOR SMALL BUSINESS DEBTOR UNDER SUBCHAPTER V
                         DATED May 12, 2021

INTRODUCTION

     This is Debtor’s Subchapter V Plan of Reorganization (the
Plan). The Plan identifies each known creditor by name and
describes how each claim will be treated if the Plan is
confirmed.

Part 1 is a description of why debtor sought reorganization and a
description of debtor’s business.

Part 2 is an identification of all claims and how those claims
will be treated under the proposed Plan.

Part 3 describes executory contracts.

Part 4 is a liquidation analysis. It demonstrates that under the
proposed plan, creditors will receive more than they would
receive if the assets were liquidated in a Chapter 7.

Part 5 describes the means of implementation, the disbursements
and the feasibility of the Plan.

Part 6 explains the discharge and the other effects of
confirmation.

Part 7 describes the remedies in the event of default.

Part 8 are general provisions.




                                       -1-
Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 1 of
                                        33
     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots are to be
received by Debtor’s counsel, and objections to confirmation, if
any must be filed and served, no later than _______ __, 2021.
The court will hold a hearing on confirmation of the Plan on
________ ___, 2021 at __:__ AM by Zoom. Information on how to
access the hearing will be available at
www.canb.uscourts.gov/judge/johnson/calendar.


     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace the Debtor’s
pre-confirmation debts. Creditors may not seize their collateral
or enforce their pre-confirmation debts so long as Debtor
performs all obligations under the Plan. If Debtor defaults in
performing Plan obligations, any creditor can file a motion to
have the case dismissed, converted to a case under Chapter 7, or
enforce its non-bankruptcy rights. If the Plan is consensual,
Debtor will be discharged from all pre-confirmation debts (with
certain exceptions) at the time of confirmation. If the Plan is
non-consensual, the Debtor will receive a discharge on completion
of payments under the Plan.


PART 1: DESCRIPTION AND HISTORY OF DEBTOR

     Pre-petition, debtor was the owner of Green Bay Builders,
Inc., a general contractor. Green Bay Builders, Inc. designated,
as is common and permitted in the construction business, a
Responsible Managing Officer (RMO) with a contractor’s license to
oversee jobs. Green Bay Builders, Inc. contracted with Home
Advisors for paid leads. It also had internal sales people to
sign up projects. Green Bay Builders, Inc. grew too fast, the
RMO was not sufficiently involved and ran into performance
problems with subcontractors. A multitude of change orders
resulted in further disruptions. Some jobs were not completed.




                                       -2-
Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 2 of
                                        33
The business failed. Green Bay Builders, Inc.’s license expired
on June 30, 2020. Reactivation of the license will require a new
qualifying individual and posting of a contractor’s bond.

     Debtor, distraught that Green Bay Builder’s Inc.’s
customer’s projects were not completed, wanted to make the
customers whole. Hence he was willing to sell his rental
properties, one of which has almost $1,000,000 in gross equity
before costs of sale and tax consequences of sale. It was
acquired long before Green Bay Builders, Inc. was incorporated.
From the proceeds of sale, Debtor contemplated to pay the owners
for their unfinished projects to make them whole.

     In the interim, two complaints were filed against Green Bay
Builder’s Inc. with the California Contractor State Licensing
Board for violation of California Business and Professionals Code
7159, 7159.5 and 6161(b) [ relating to the issuance and form of
home improvement contracts]. Further, on April 1, 2021, Debtor
individually was charged with violation of California Insurance
Code §11880(a) relating to representations to obtain state
compensation insurance, Penal Code §484(b) for diversion of
funds, California Business and Professional Code §7159.5 for
accepting payment exceeding work performed and California
Business and Professions Code §7159.3(a)(3) for receiving
excessive down payment. Debtor denies these allegations and in
particular denies any diversion of funds. Arasto Farsad, his
former bankruptcy counsel, has four years of experience as a
public defender and will represent Debtor in the criminal
proceedings. He opines that in all likelihood, some of these
charges will be dropped and none will result in any actual time
served.

     At the time of the filing of the petition, Debtor was and
remains in the business of operating rental properties. At the
time of the filing of the petition, Debtor was the owner of the
following properties:




     1702 Paru St., Alameda, CA (“Alameda Property”)

           Value                                                $1,752,013
           1st Deutsche Bank                       824,544
           2nd-Citibank                            150,000
           Gross Equity                                         $974,544




                                       -3-
Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 3 of
                                        33
        858 Acalanes Rd., Lafayette, CA (“Lafayette Property”)

                 Value                                                                 1,475,332
                 1st – Mr. Cooper                                    965,096
                 Gross Equity                                                          $510,236


        3190 Vicky Lane, Napa, CA (“Napa Property)

                 Value                                                                 $790,000
                 1st- FCI Lender Services, Inc. $528,000
                 Gross Equity                                                          $262,000

     The Lafayette Property consists of a house and two accessory
dwelling units (ADU’s). The two ADUs are occupied by Debtor’s
adult children. They do not pay rent. Debtor occupied the main
house at the Lafayette property. However, concerned about
imminent foreclosure1, he vacated the Lafayette Property to stay
with a friend, but intending to return to the Lafayette property
if foreclosure could be avoided. He again resides in the
Lafayette Property. Debtor, represented by Farsad Law Office,
P.C. filed the herein case on March 10, 2020 to stay the non-
judicial foreclosure sale of the Lafayette Property.

     After the petition was filed, Debtor and his most aggressive
creditor, Dale and Melissa Gardner (hereinafter “the Gardners”)
proceeded to mediation through the BDRP program to resolve the
Gardeners’ claims, including claims pending in an adversary
proceeding. In the BDRP, the parties agreed that the Gardners’
claim would be allowed in the amount of 1,335,810.91, but that
upon payment of the sum of $450,000 by April 15, 2020 (sic)2 the
Gardners’ proof of claim would be reduced to $450,000.3

     Debtor sold one of his properties for $790,000 resulting in
net sale proceeds of $198,502.31 which were remitted to Farsad
Law Office, P.C. to be held in trust. A copy of the closing
statement is attached as Exhibit 1. From said funds, pursuant to
an order on Farsad Law Offices, P.C. Interim Application for
Compensation, $18,670 in fees and $100.00 in expenses were
withdrawn.4 Further, per the settlement agreement with the
Gardners, $50,000 was paid to them on or about Dec. 1, 2020
leaving a balance of $129,832.31.

1
  The Lafayette Property was $428,325 in arrears as of the petition date.
2
  The parties clearly intended that the date be April 15, 2021.
3
  The Gardners received a $50,000 payment so their current claim is $1,285,810.91.
4
  The total approved fees were $26,670 and approved costs were $100 but the Farsad law Office, P.C. was holding
$8,000 in trust as a pre-petition retainer.


                                                  -4-
Case: 20-50469          Doc# 138       Filed: 05/13/21        Entered: 05/13/21 17:07:47            Page 4 of
                                                   33
      Debtor listed but was unable to timely sell another
Property. Hence, he was in default on the terms of the
settlement agreement, resulting in their $1,335,810.91 claim
being allowed. Debtor disagrees that this represents actual
damages sustained by the Gardners. But a deal is a deal and the
Gardners claim stands. With such claim allowance, Debtor can no
longer propose a 100% plan.

     On April 16, 2021, one day after the deadline to pay the
$450,000, the Gardners filed a creditor plan.

     On April 20, 2021, The Fuller Law Firm, PC’s substituted
into this case and re-designated it as a Subchapter V case.

Part 2.     IDENTIFICATION AND TREATMENT OF CLAIMS

Debtor to Make Regular Payments and Pay Arrears Over Time.

Class     Name of      Collateral     Regular      Estimated    Interest      Monthly
          Creditor                    Monthly      Arrears      Rate on       Payment
                                      Payment                   Arrears       on
                                                                              Arrears
1         Mr.          858            5,238.29     428,325.7    0%            Single
          Cooper       Acalanes       (PITI)       8                          lump sum
                       Rd.                                                    payment
                       Lafayette,                                             within 90
                       CA                                                     days of
                       (“Lafayette                                            Effective
                       Property”)                                             Date from
                                                                              new
                                                                              private
                                                                              money
                                                                              loan or
                                                                              sale of
                                                                              property



     Debtor will pay the entire amount contractually due by
making all post-confirmation regular monthly payments, and by
paying all pre-confirmation arrears (including attorney’s fees
and late charges) without interest in a single payment due 90
days after the Effective Date from the re-finance of the
Lafayette Property. In the event Debtor is unable to obtain a
loan commitment within 30 days of the Effective Date and/or has
not been able to secure employment earnings and family assistance
that together total at least $12,000/month gross within 30 days
of the Effective Date, Debtor shall list the Lafayette Property



                                         -5-
Case: 20-50469     Doc# 138   Filed: 05/13/21    Entered: 05/13/21 17:07:47   Page 5 of
                                          33
for sale and pay the Class 1 creditor in full from the proceeds
of sale. To the extent arrears are determined to be other than
as shown above, appropriate adjustments will be made in the
amount of the arrears payoff payment. The Class 1 Creditor shall
retain its interest in the collateral until paid in full.

     If the Lafayette Property is not sooner sold, unless Debtor
is able to again refinance the Lafayette Property within 32
months after the Effective Date with sufficient cash out to pay
general unsecured creditors the amounts set forth in the Plan,
the Lafayette Property shall be listed for sale and sold with
escrow to close within 36 months after the Effective Date of the
Plan.

      The Class 1 Creditor may not repossess or dispose of its
collateral so long as Debtor is not in material default under the
Plan (defined in Part 7(c)). The Class 1 Creditor’s secured
claim is impaired and entitled to vote on confirmation of the
Plan.


           Property to be Sold.

    Class        Name of Creditor              Collateral                  Value of      Monthly
                                                                           Collateral    Payment
    2            Deutsche Bank                 Rental Property             1,752,013     4,662.02
                 National Trust                at 1702 Paru                              (3,004.74
                 Company, as                   St., Alameda, CA                          PI +
                 Indenture trustee                                                       1,212.48
                 for the Impac CMB                                                       taxes +
                 Trust Series 2007-                                                      246.08 oms
                 A (Select                                                               + 198.62
                 Portfolio                                                               escrow
                 Servicing, Inc.)                                                        shortage
    3            Citibank                      Rental Property             1,752,013         625.005
                                               at 1702 Paru
                                               St., Alameda, CA



     Debtor will close escrow on the sale of the above collateral
within 30 days after the Effective Date of the Plan, paying
secured creditors from the proceeds of the sale. If the sale is
pre-confirmation, Debtor will file a motion for approval of any
such sale on 28 day notice to lien holders. Unless the court
orders otherwise, a lienholder whose lien is not in bona fide
dispute may credit bid the amount of its lien at the sale.

5
    Estimated payment. No claim has been filed nor are statements being mailed.


                                                     -6-
Case: 20-50469            Doc# 138        Filed: 05/13/21       Entered: 05/13/21 17:07:47   Page 6 of
                                                      33
Though no deficiency claim is expected, any deficiency claim is a
general unsecured claim treated in Part 2.

     Debtor will make the monthly payments set forth in the table
above to Class 2 Creditor Deutsche Bank National Trust Company,
as Indenture trustee for the Impac CMB Trust Series 2007-A
(Select Portfolio Servicing, Inc.) and Class 3 Creditor Citibank
pending the closing of the sale, due the 1st day of the month
following the month of the Effective Date of the sale.

     These creditors shall be paid in full, together with pre-
petition arrears, as well as post-petition arrears, if any.

     As to the Class 2 creditor, Deutsche Bank National Trust
Company, as Indenture trustee for the Impac CMB Trust Series
2007-A (Select Portfolio Servicing, Inc.) and Debtor entered into
a stipulation, a copy of which is attached hereto as Exhibit 2
and is incorporated herein by reference.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and are entitled to vote on confirmation of the Plan.

Class 4 General Unsecured Creditors


     Allowed claims of general unsecured creditors shall be paid
as follows:

     Pot Plan. Class 4 General unsecured Creditors will receive a
     pro-rata share of a fund totaling $548,653 ($512,653 if the
     plan is non-consensual).

     Pro-rata means the entire amount of the claim divided by the
     entire amount owed to Class 4 creditors with allowed claims
     in this class.

     Disbursements commence on the 1st day of the month after the
     Effective Date of the Plan and continue on the first day of
     the month for 36 months.




                                       -7-
Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 7 of
                                        33
The total amount to be received by each Class 2 claimant is
estimated as follows:




Name of Creditor         Amount of       Disputed       Consensual         Non-Consensual
                         Claim             Y/N          Plan               Plan Total
                                                        Total Paid         Paid
State of California             399.51   N                    139.82              130.65
FTB
Daniel Morgan            100,682.36      N               35,236.75             32,924.68
Mai T. Hoang              18,125         N                  6,343.38            5,927.15
Dale Gardner and         1,285,810.      N              450,007.33         420,479.99
Melissa Gardner          91
Allan Hulgan and               54,500    N               19,073.88             17,822.34
Nicole Hulgan
Jeff and Amalia Hanna         84,941.5   N                  29,727.77          27,777.18
CBA Collection Bureau         2,530      N                    885.45             827.35
Citi Visa                      4,490     Y                  1,571.41            1,468.30
Credit Collection               193      N                     67.55               63.11
(Nationwide Ins.)
Houzz                          2,000     N                    699.96              654.03
Sales Force                    7,000     N                  2,449.86            2,289.11
United Site Services          7,000      N                  2,449.86            2,289.11
Shimon Bouganim          0.00            Y              0                  0
EDD                      0.00            N              0                  0
Contractor’s State       0.00            N              0                  0
Licensing Board
Steve Frankel            0.00            M              0                  0
Internal Revenue
Service


TOTAL                    1,567,672.                     548,653.00         512,653.00
                         28




                                           -8-
Case: 20-50469     Doc# 138     Filed: 05/13/21   Entered: 05/13/21 17:07:47    Page 8 of
                                            33
     The monthly disbursements are not the same each and every
month. The monthly disbursements, depending on whether the plan
is consensual or non-consensual, are set forth in Exhibit 3. In
the event that any monthly disbursement is less than $10.00,
Debtor (or the Subchapter V Trustee if the plan is non-
consensual) may accumulate payments and make a disbursement once
the accumulated payments exceed $10.00.

     Creditors in Class 4 may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 7(c)). This class is impaired and is
entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.



TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS

(a)   Professional Fees.


     Debtor will pay the following professional fees in full on
the Effective Date, or upon approval by the court, whichever is
later. Unless this Court grant’s The Fuller Law Firm, P.C.’s
motion for a retainer from estate funds, The Fuller Law Firm,
P.C. is to be paid from funds currently held in the Farsad Law
Office, P.C. attorney client trust account representing the
proceeds of sale from the Napa property. Mr. Hayes’s fees are to
be paid from funds currently held in the Farsad Law Office, P.C.
attorney client trust account representing the proceeds of sale
from the Napa property

Name and Role of Professional                              Estimated Amount
The Fuller Law Firm, P.C.                                  30,000
Chris Hayes, Subchapter V Trustee (for pre-                20,000
confirmation services)
TOTAL                                                      50,000


      The following professionals have agreed to accept payment
over time as follows. Payments will be made monthly, due on the
1st day of the month, starting the month after the Effective Date.
The estimated duration of payments is set forth in the table
below




                                       -9-
Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 9 of
                                        33
 Name and Role of Professional       Estimated       Monthly Payment      Duration
                                     Amount          Amount
 Subchapter V Trustee (for           $36,000         $1,000               36 months
 estimated post-confirmation work
 if plan is non-consensual)




Professionals may not take collection action against Debtor so
long as Debtor is not in material default under the Plan (defined
in Part 7(c)). Estate professionals are not entitled to vote on
confirmation of the Plan.

(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date; except expenses incurred in the ordinary course
of Debtor’s business or financial affairs, which shall be paid
when normally due and payable (these creditors are not listed
below).
     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 7(c)). Administrative claimants are
not entitled to vote on confirmation of the Plan.

 Name of Administrative Creditor         Estimated Amount of Claim

 None



(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full with interest (at the
non-bankruptcy statutory interest rate) in a single payment due
on the first day of the month after the Effective Date in
accordance with section 511 of the Bankruptcy Code. To the
extent amounts owed are determined to be other than as shown
below, appropriate adjustments will be made in the single
payment.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 7(c)). Priority tax claimants are not
entitled to vote on confirmation of the Plan.




                                       -10-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 10 of
                                         33
 Name of Creditor             Estimated    Statutory       Payment        Number of
                              Amount of    Interest        Amount         Payments
                              Claim        Rate
 Internal Revenue Service     1,670.00     4.00            1,770.20       1
 State of California FTB      1,598.05     4.00            1,693.93       1
 TOTAL                        3,268.05                     3,464.13


(d) Security Deposits


      The following creditors have security deposits:

         Tenant                          Property               Amount Depo.

Alexander & Scott Beuscher            Alameda Property          $1,895.00
Julia and Lauren Mackenzie            Alameda Property          $2,750.00
Manolo & Erlina Penaranda             Alameda Property          $3,000

All these tenants have month to month tenancies.

     Debtor (or the Subchapter V Trustee if the Plan is non-
consensual) shall pay the allowed claims entitled to priority
under 11 U.S.C. §507(a)(7) at the termination of the tenancy
consistent with California law.

     On the sale of the Alameda Property, the tenants shall
receive notice of the sale by Debtor at least 30 days before
closing. Should the buyer wish to retain any tenant(s) that wish
to stay in possession, the security deposit shall be transferred
to the buyer in escrow in full satisfaction of the allowed claim
of the tenant(s). Should a tenant(s) wish to relocate, the
allowed claim of the relocating tenant(s) for the security
deposit shall be transferred to the tenant in escrow in full
satisfaction of the tenant’s allowed claim.

     These Section 507(a)(7) priority security deposit creditors
may not take any collection action against the Debtor so long as
the Debtor is not in material default under the Plan (defined in
Part 7(c )). These Priority claimants are not entitled to vote on
confirmation of the Plan.

PART 3:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. There are no
executory contracts or unexpired leases to be assumed.




                                        -11-
Case: 20-50469    Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47       Page 11 of
                                          33
.

(b) Executory Contracts/Unexpired Leases Rejected. There are no
executory contracts or unexpired leases to be rejected.


(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed rejected.

Debtor’s tenants in the Alameda Property and the Lafayette
Property are month to month tenants.

PART 4.     LIQUIDATION ANALYSIS

See liquidation analysis attached as Exhibit “4”


 Estimated Amount of Unsecured Claims                        1,567,672.28
 Percent Distribution to Unsecured Creditors Under                   35.0
 Proposed Plan (if consensual)
 Percent Distribution to Unsecured Creditors Under                   32.7
 Proposed Plan (if non-consensual)
 Percent Distribution to Unsecured Creditors Under                   31.4%
 Liquidation Analysis




PART 5: MEANS OF IMPLEMENTATION, FEASIBILITY AND DISBURSEMENT

      The plan will be funded from the following sources:

     a.   The funds held in the Farsad Law Offices, P.C. attorney
client trust account, reduced by administrative costs as set
forth in this plan;
     b.   The sale of the Alameda Property;
     c.   Rental income (though possibly only for one month) from
the Alameda Property
     d.   Rental income from the Lafayette Property;
     e.   Projected salary for Debtor from prospective job;
     f.   Family support in case job income is less than
$12,000/mo. Sam Koka, Debtor’s brother, has agreed to provide
Debtor up to $4,000/mo. in gifts funds to the extent necessary to
allow debtor to perform under the plan and retain the Lafayette
Property. Sam Koka is the owner of a retail auto repay shop in



                                       -12-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 12 of
                                         33
Alameda and asserts he has sufficient income to support such a
contribution.
     g.   The sale or refinance of the Lafayette Property no
later than 36 months from the Effective Date;
     h.   A junior lien refinance on the Lafayette Property to
cure arrears.

     The details of Plan feasibility appear in Exhibit “5”
attached.



Effective Date Feasibility.


     As set forth in this plan, Farsad law Office, P.C. is
holding $129,832.31. Debtor projects that on the Effective Date,
this amount will be reduced by the following:

       Present balance                                         $129,832.31
       Prof. Fees- Fuller Law Firm, P.C.          30,000
       Prof. Fees –Farsad Law Ofc, P.C.            35,000
       Prof. Fees – Chris Hayes, Trustee          20,000
       Priority tax claims                         3,464
                                                               $88,464
       Balance                                                 $41,368

PART 6: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION

 (a)   Discharge.

     If the Debtor’s Plan is confirmed under § 1191(a), on the
 Effective Date of the Plan, the Debtor will be discharged from
 any debt that arose before confirmation of this Plan, to the
 extent specified in § 1141(d)(1)(A) of the Code. The Debtor will
 not be discharged from any debt:

 (i) imposed by this Plan; or
 (ii) excepted from discharge under § 523(a) of the Code, except
as provided in Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure.

     If the Debtor’s Plan is confirmed under § 1191(b),
confirmation of the Plan does not discharge any debt provided for
in this Plan until the court grants a discharge on completion of
all payments due within the first 3 years of this Plan, or as
otherwise provided in § 1192 of the Code. The Debtor will not be



                                       -13-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 13 of
                                         33
discharged from any debt:

        (i) on which the last payment is due after the first 3
        years of the plan, or as otherwise provided in § 1192;
        or
        (ii) excepted from discharge under § 523(a) of the Code,
        except as provided in Rule 4007(c) of the Federal Rules of
        Bankruptcy Procedure

(b) Vesting of Property. On the Effective Date, all property of
the estate and interests of the Debtor will vest in the
reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code
free and clear of all claims and interests except as provided in
this Plan, subject to re-vesting upon conversion to Chapter 7 as
provided in Part 7(f) below.

(c) Plan Creates New Obligations. The obligations to creditors
that Debtor undertakes in the confirmed Plan replace those
obligations to creditors that existed prior to the Effective Date
of the Plan. Debtor’s obligations under the confirmed Plan
constitute binding contractual promises that, if not satisfied
through performance of the Plan, create a basis for an action for
breach of contract under California law. To the extent a
creditor retains a lien under the Plan, that creditor retains all
rights provided by such lien under applicable non-Bankruptcy law.


PART 7: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation obligation
or the obligation due under the Plan, so long as Debtor is not in
material default under the Plan, except as provided in Part 7(e)
below.

(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 7, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.



                                       -14-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 14 of
                                         33
(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 15 days after the time specified in the Plan
for such payment or other performance, any member of a class
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to obtain
from the court an extension of time to cure the default; or (iii)
to obtain from the court a determination that no default
occurred, then Debtor is in Material Default under the Plan to
all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and serve
a motion to dismiss the case or to convert the case to Chapter 7;
or (ii) without further order of the court has relief from stay
to the extent necessary, and may pursue its lawful remedies to
enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan,
any creditor whose claims are left unimpaired under the Plan may,
notwithstanding paragraphs (a), (b), (c), and (d) above,
immediately exercise all of its contractual, legal, and equitable
rights, except rights based on default of the type that need not
be cured under section 1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 8(f)); (iv) whether
the case should be dismissed or converted to one under Chapter 7;
(v) any objections to claims; (vi) compromises of controversies
under Fed. R. Bankr. Pro. 9019; (vii) compensation of
professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.




                                       -15-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 15 of
                                         33
PART 8: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order of
confirmation, if no notice of appeal from that order has been
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless the
order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be distributed pro-rata
among allowed claims in this class.

(c)   Consensual versus Cramdown.


Consensual Confirmation. Section 1191(a) provides that the court
may confirm a plan only if all requirements of section 1129(a)
other than 1129(a)(15) are met. Effectively, this requires that
all impaired classes accept the plan. If the plan is a consensual
plan, the debtor will make payments under the plan directly. The
confirmation order in a consensual plan discharges the debtor
under section 1141(d). The trustee’s services are terminated upon
the substantial consummation of a consensual plan. 11 U.S.C. §
1183(c)(1).

Non-consensual or Cramdown Plan.

A plan that is not confirmed consensually under section 1191(a)
can be confirmed non-consensually under section 1191(b).
Specifically, Section 1191(b) provides that a non-consensual plan
may be confirmed if it does not discriminate unfairly, and the
plan is fair and equitable, with respect to each class of claims
or interests that is impaired and has not accepted the plan.
Cramdown confirmation is possible in Subchapter V cases even if



                                       -16-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 16 of
                                         33
no impaired class of creditors accept the plan. Section 1191(c)
defines “fair and equitable” under a non-consensual plan. For
general unsecured creditors, a plan is “fair and equitable” if,
as of the effective date of the plan, it provides that (a) all of
the debtor’s projected disposable income for the three to five-
year period (as fixed by the court) will be applied to make
payments under the plan, or (b) the value of the property to be
distributed under the plan during the three to five-year period
is not less than the projected disposable income of the debtor.
11 U.S.C. § 1191(c)(2). The debtor is not required to satisfy the
“absolute priority rule” applicable in other chapter 11 cases.
Also, the plan must provide that the debtor will be able to make
all plan payments or that there is a reasonable likelihood that
the debtor will be able to make the payments. 11 U.S.C. §
1191(c)(3)(A). When a plan is confirmed non-consensually, under
section 1192 the debtor will not receive a discharge until after
the debtor has made all plan payments due within three to five
years, as set by the court.



(d) Severability. If any provision in the Plan is determined to
be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)   Lawsuits.

     Debtor believes that causes of action for fraudulent
transfers, voidable preferences, or other claims for relief exist
against the following parties:

      Party          Creditor       Nature of       Amount of       Will Debtor
                        Y/N           Claim           Claim          Prosecute
                                                                      Action?
                                                                        Y/N

       None




 (g) Notices. Any notice to the Debtor shall be in writing, and
will be deemed to have been given three days after the date sent


                                       -17-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47   Page 17 of
                                         33
by first-class mail, postage prepaid and addressed as follows:

Mordechai Koka
858 Acalanes Rd.
Lafayette, CA 94549

 (h) Deadline for § 1111(b) Election. Since no claims are being
crammed down to the value of collateral, there appears to be no
reason for any claimant to make an election under 11 U.S.C.
1111(b). However, creditors with an allowed secured claim can
make a timely election under section 1111(b) no later than 14
days before the first date set for the hearing on confirmation of
the Plan.

(i)   Definitions and rules of construction.
The   definitions and rules of construction set forth in §§ 101 and
102   of the Code shall apply when terms defined or construed in
the   Code are used in this Plan.

(j) Debtor shall be permitted to pay off the plan early as long
as debtor is able to pay the projected disposable income as set
forth in this plan in full.


Dated: May 12, 2021            THE FULLER LAW FIRM, P.C.



                                            /s/ Lars T. Fuller____________________
                                            Attorney for Debtor

I declare that the foregoing is true and correct.                Executed this
12th day of May. 2021



                                            /s/ Mordechai Koka




                                       -18-
Case: 20-50469   Doc# 138   Filed: 05/13/21 Entered: 05/13/21 17:07:47    Page 18 of
                                         33
     EXHIBIT 1


Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 19 of
                                         33
American Land Title Association                                                                                        ALTA Settlement Statement - Seller
                                                                                                                                    Adopted 05-01-2015

File No.:          7028                                                  First American Title Company
Printed: 08/26/2020, 2:34 PM
Officer/Escrow Officer: Lynn Serchia/LS                  189 Sir Francis Drake Blvd, Suite B • Greenbrae, CA 94904
                                                                 Phone: (415)461-7570 Fax: (866)875-4903
Settlement Location:
                                                                         Final Settlement Statement
189 Sir Francis Drake Blvd, Suite B, Greenbrae,
CA 94904

Property Address: 3190 Vichy Avenue, Napa, CA 94558
Buyer: James Nead, Isabelle C. Straka
Seller: Moti Koka
Lender: CrossCountry Mortgage, LLC ISAOA as their respective interests may appear
Settlement Date: 08/24/2020
Disbursement Date: 08/24/2020

                                                                                                                                          Seller
                                                    Description                                                               Debit                 Credit
Financial
Sale Price                                                                                                                                               790,000.00


Prorations/Adjustments
County Taxes 07/01/20 to 08/24/20 @$6,004.80/semi                                                                                  1,768.08
Credit buyer for 50% of rate lock extension                                                                                        2,100.00


Title Charges & Escrow / Settlement Charges
Title - Notary Fee S                                                                                                                 100.00
Notary Fee S to First American Title Company

Commission
Real Estate Commission to Castlemont Realty                                                                                       11,850.00


Government Recording and Transfer Charges
County Documentary Transfer Tax to Napa County Recorder                                                                              869.00


Payoff(s) and Payment(s)
FCI Lender Services, Inc.
Principal Balance to FCI Lender Services, Inc.                                                                                  528,000.00
Interest on Payoff Loan 08/14/20 to 08/26/20 @$146.670000/day to FCI Lender Services, Inc.                                         1,906.71
Interest 2/1/20 to 8/14/2020 to FCI Lender Services, Inc.                                                                         28,600.00
Late Charges to FCI Lender Services, Inc.                                                                                          2,669.34
Unpaid Interest Due to FCI Lender Services, Inc.                                                                                   6,160.00
Recording Fee to FCI Lender Services, Inc.                                                                                           258.00


Miscellaneous
Seller's Proceeds to Farsad Law Office, P.C.                                                                                    198,502.31
Tax Installment: to Napa County Tax Collector                                                                                      6,392.06
Tax Installment - Supplemental to Napa County Tax Collector                                                                          824.50

           This is a summary of the closing transaction prepared by First American Title Company. This document is not intended to replace the Closing
                                                                          Disclosure form.
Copyright 2015 American Land Title Association.                                                                                                 File #        7028
All rights reserved                                                  Page 1 of 2                                                  Printed on 08/26/2020 at 2:34 PM
          Case: 20-50469               Doc# 138            Filed: 05/13/21             Entered: 05/13/21 17:07:47                       Page 20 of
                                                                        33
                                                                                                                                          Seller
                                                    Description                                                               Debit                 Credit

Subtotals                                                                                                                       790,000.00               790,000.00
Due From/To Seller
Totals                                                                                                                         790,000.00            790,000.00




           This is a summary of the closing transaction prepared by First American Title Company. This document is not intended to replace the Closing
                                                                          Disclosure form.
Copyright 2015 American Land Title Association.                                                                                                 File #        7028
All rights reserved                                                  Page 2 of 2                                                  Printed on 08/26/2020 at 2:34 PM
          Case: 20-50469               Doc# 138            Filed: 05/13/21             Entered: 05/13/21 17:07:47                       Page 21 of
                                                                        33
     EXHIBIT 2


Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 22 of
                                         33
       Case: 20-50469   Doc# 38    Filed: 04/27/20   Entered: 04/27/20 11:45:30   Page 1 of 4




Case: 20-50469   Doc# 138         Filed: 05/13/21     Entered: 05/13/21 17:07:47          Page 23 of
                                               33
       Case: 20-50469   Doc# 38    Filed: 04/27/20   Entered: 04/27/20 11:45:30   Page 2 of 4




Case: 20-50469   Doc# 138         Filed: 05/13/21     Entered: 05/13/21 17:07:47          Page 24 of
                                               33
       Case: 20-50469   Doc# 38    Filed: 04/27/20   Entered: 04/27/20 11:45:30   Page 3 of 4




Case: 20-50469   Doc# 138         Filed: 05/13/21     Entered: 05/13/21 17:07:47          Page 25 of
                                               33
       Case: 20-50469   Doc# 38    Filed: 04/27/20   Entered: 04/27/20 11:45:30   Page 4 of 4




Case: 20-50469   Doc# 138         Filed: 05/13/21     Entered: 05/13/21 17:07:47          Page 26 of
                                               33
     EXHIBIT 3


Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 27 of
                                         33
                                                         MORDECHAI KOKA
                                           (Distribution to General Unsecured Creditors)


If Consensual
                                                      Total Disb.    Mo 1        Mo. 2        Mo. 3‐5    Mo. 6‐35 Mo. 36
State of CA (POC 1)                          399.51          139.82         9.17        58.61       0.25       0.25      63.62
IRS (POC 2) All priority                       0.00             0.00        0.00         0.00       0.00       0.00       0.00
Morgan (POC 3)                           100,682.36      35,236.75      2,312.07    14,771.55      64.22      64.22  16,033.74
Hoang (POC 6)                             18,125.00        6,343.38       416.22     2,659.20      11.56      11.56   2,886.42
Gardner (POC 7)                        1,285,810.91     450,007.33 29,527.34 188,646.90           820.20     820.20 204,766.36
Hulgan (POC 8)                            54,500.00      19,073.88      1,251.54     7,995.93      34.76      34.76   8,679.17
Hanna (POC 9)                             84,941.50      29,727.77      1,950.60    12,462.14      54.18      54.18  13,527.00
CBA Collection Bureau                      2,530.00          885.45        58.10       371.19       1.61       1.61     402.90
Citi Visa                                  4,490.00        1,571.41       103.11       658.75       2.86       2.86     715.04
Credit Collection (Nationwide Ins)           193.00           67.55         4.43        28.32       0.12       0.12      30.74
Houzz                                      2,000.00          699.96        45.93       293.43       1.28       1.28     318.50
Sales Force                                7,000.00        2,449.86       160.75     1,027.00       4.47       4.47   1,114.76
United Site Services                       7,000.00        2,449.86       160.75     1,027.00       4.47       4.47   1,114.76
Subtotal                               1,567,672.28     548,653.00 36,000.00 230,000.00 1,000.00 1,000.00 249,653.00

Total Disbursement for period                         $548,653.00 $36,000.00 $230,000.00 $1,000.00 $1,000.00 $249,653.00


If Non‐consensual
                                                      Tot Disb.      Mo 1        Mo. 2        Mo. 3‐5    Mo. 6‐35 Mo. 36
State of CA (POC 1)                          399.51          130.65         8.92        58.36       0.00       0.00      63.37
IRS (POC 2) All priority                       0.00             0.00        0.00         0.00       0.00       0.00       0.00
Morgan (POC 3)                           100,682.36       32,924.68     2,247.84    14,707.32       0.00       0.00  15,969.52
Hoang (POC 6)                             18,125.00        5,927.15       404.66     2,647.64       0.00       0.00   2,874.86
Gardner (POC 7)                        1,285,810.91     420,479.99 28,707.14 187,826.69             0.00       0.00 203,946.16
Hulgan (POC 8)                            54,500.00       17,822.34     1,216.77     7,961.17       0.00       0.00   8,644.40
Hanna (POC 9)                             84,941.50       27,777.18     1,896.41    12,407.95       0.00       0.00  13,472.82
CBA Collection Bureau                      2,530.00          827.35        56.49       369.57       0.00       0.00     401.29
Citi Visa                                  4,490.00        1,468.30       100.24       655.88       0.00       0.00     712.17
Credit Collection (Nationwide Ins)           193.00           63.11         4.31        28.19       0.00       0.00      30.61
Houzz                                      2,000.00          654.03        44.65       292.15       0.00       0.00     317.23
Sales Force                                7,000.00        2,289.11       156.28     1,022.54       0.00       0.00   1,110.29
United Site Services                       7,000.00        2,289.11       156.28     1,022.54       0.00       0.00   1,110.29
Subtotal                               1,567,672.28     512,653.00 35,000.00 229,000.00             0.00       0.00 248,653.00


Total Disbursement for period                          $512,653.00 $35,000.00 $229,000.00        $0.00      $0.00 $248,653.00




    Case: 20-50469              Doc# 138     Filed: 05/13/21
                                                        EXHIBIT 3 Entered: 05/13/21 17:07:47               Page 28 of
                                                          33
     EXHIBIT 4


Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 29 of
                                         33
                                           Mortechai Koka Liquidation Analysis


Asset                                                                             Equity       Exemption       Net Equity
1702 Paru St. Alameda, CA (Paid 405K in 2000;                          1752013
Cost of sale at 6%                                          105120.8
                                                                       1646892
1st ‐Deutsche Bank (SPS) {Arrears $4662]                     824544
2nd ‐ Citi                                                   150,000
                                                                        974544
Equity before tax conseq                                               672348.2
Tax consequences                                                        417060
Equity after Tax Consequences                                                        255,288               0     255288

858 Acalanes Rd Lafayette ; Paid 850K 2008‐9                           1475332
Cost of sale @ 6%                                           88519.92
                                                                       1386812
1st‐Mr. Cooper (nationstar) [Arrears $428,325.78]           965095.6
Equity before tax conseq                                               421716.4
Tax consequences                                                         98371
Equity after tax consequences                                                      323345.44         75000 248345.4




Proceeds from close of escrow on 3190 Vicky Ave., Napa                                                     0 179832.3
(reduced by approved fees of $18,670; not reduced
by $50,000 paid to Gardners in settlement)
REAL PROPERTY TOTAL                                                                                             683465.7

2013 Mercedes Benz                                                                     17000          3325         13675
2004 Mercedes Benz S430                                                                 3000             0          3000
2006 Ford F150                                                                          3000             0          3000
Personal Property                                                                       3500          3500             0
Electronics                                                                             1500          1500             0
Antique Clock                                                                            300           300             0
Used Clothing                                                                           1500          1500             0
Garden tools                                                                             600           600             0
Cash                                                                                     150             0           150
WFB pers accts (x6036; x9361; x7357                                                     7254             0          7254
WFB Bus checking x005; x9886)                                                           3794             0          3794
GreenBay Builders                                                                          1             0             1
Office equipment                                                                         450             0           450
Constructin tools                                                                       1500             0          1500
construction supplies                                                                    300             0           300
PERSONAL PROPERTY TOTAL                                                                                            33124

TOTAL                                                                                                           716589.7
Priority claims:
 IRS                                                                                                 1670
 FTB                                                                                               1598.05
Chapter 7 Trustee Fees                                                                           126459.04
(Gross Est. $1,752,013 + 1,475,332 + 179,832 + 33,124 = 3,432,201)



   Case: 20-50469         Doc# 138         Filed: 05/13/21
                                                      Exhibit 4 Entered: 05/13/21 17:07:47           Page 30 of
                                                        33
                                        Mortechai Koka Liquidation Analysis


Chapter 7 Trustee professional fees                                                          10000
Professional fees‐ Farsad Law Ofc (fees since prior order for comp                           35000
for main case, AP and representation in criminal proceeding)
Professional Fees est. ‐ The Fuller Law Firm, P.C.                                           30000
Subchapter V Trustee Fees est (pre‐confirmation)                                             20000
                                                                                                     224727.1
TOTAL NET PROCEEDS                                                                                   491862.7

Calculation of Tax Consequences of Sale
1702 Paru St. Alameda, CA (Paid 405K in 2000;

Value                                                                 1752013
Cost of sale at 6%                                        105120.8
                                                                      1646892
Purchase Price                                                         405,000
Gain                                                                 1,241,892
Depreciation recapture                                                  26,389
Total taxable gain and depreciation                                  1,268,281
 California Capital gain (13.3%)                                     168681.4
 Federal Capital Gain (20%)                                          248378.4
Total taxable gain and depreciation                                              417059.85

858 Acalanes Rd Lafayette ; Paid 850K 2008‐9                          1475332
Cost of sale @ 6%                                         88519.92
                                                                      1386812
Purchase Price                                                         850000
Net Proceeds                                                         536812.1
Improvements                                                                0
Net gain                                                             536812.1
Exclusion                                                              250000
Gain                                                                 286812.1
Depreciation Recapture                                                   8598
Total amount subject to tax                                          295410.1
 California Capital gain (13.3%)                                     39289.54
 Federal Capital Gain (20%)                                          59082.02
Total tax                                                            98371.56

3190 Vichy Ave. Napa, CA (Paid 700K)

Sales Price                                                 790000
Costs of sale                                                11850
Net Proceeds                                                778150
Purchase Price                                              700000
Gain                                                         78150
 California Capital gain (13.3%)                          10393.95
 Federal Capital Gain (20%)                                  15630
Total tax consequences                                               26023.95




    Case: 20-50469          Doc# 138     Filed: 05/13/21
                                                    Exhibit 4 Entered: 05/13/21 17:07:47     Page 31 of
                                                      33
     EXHIBIT 5


Case: 20-50469   Doc# 138   Filed: 05/13/21   Entered: 05/13/21 17:07:47   Page 32 of
                                         33
                                                                MORDECHAI KOKA PLAN FEASIBILITY



                                                                     Mo. 1               Month 2       Mo. 3‐5    Month 6‐35    Month 36
Rental income ‐ Alameda Property                                          $7,645.00              $0.00      $0.00         $0.00       $0.00
Projected rental inc. from children occupying 2 ADU's on Lafayette        $3,500.00          $3,500.00 $3,500.00      $3,500.00   $3,500.00
Family assistance                                                             $0.00                         $0.00     $2,000.00   $2,000.00
Projected earned income                                                       $0.00              $0.00               $10,000.00 $10,000.00
Estimated taxes (20%)                                                         $0.00              $0.00      $0.00    ‐$2,000.00 ‐$2,000.00
Income before sales proceeds                                             $11,145.00          $3,500.00 $3,500.00     $13,500.00 $13,500.00

Living Expenses before mortgage
 Utilities                                                                    $704.00         $704.00   $704.00       $704.00       $704.00
 Food and Supplies                                                            $700.00         $700.00   $700.00       $700.00       $700.00
 Auto Ins.                                                                    $324.00         $324.00   $324.00       $324.00       $324.00
 Transportaion                                                                $600.00         $600.00   $600.00       $600.00       $600.00
 Clothing, Personal care and Entertainment                                    $500.00         $500.00   $500.00       $500.00       $500.00
Sub‐total Living Expense Before Mortgages                                    $2,828.00       $2,828.00 $2,828.00     $2,828.00     $2,828.00
Projected Disposable Inc. before mortgage                                    $8,317.00        $672.00   $672.00     $10,672.00    $10,672.00
1st Note‐ Mr. Cooper See Class 1 below
2nd New note est. pmt                                                            $0.00          $0.00      $0.00      $4,125.00    $4,125.00
Disposable Income                                                            $8,317.00        $672.00    $672.00      $6,547.00    $6,547.00

Vichy Ave. (Present bal $129,832.21 ‐ $30K to Debtor's atty if appr      $41,368.00
 by Court less 35K to Farsad Law if approved by Court, less
 20K to Subchp V Ttee if approved by the Court ‐ $3,464 Priority)
Sale of Alameda Property (net of $417,060 Inc tax)                                         $255,288.00
Sale of Lafayette Prop (net of $98,371 Inc tax but before homestead)                                                            $323,345.00
TOTAL DISPOSABLE INCOME                                                  $49,685.00        $255,960.00   $672.00      $6,547.00 $329,892.00

Class 1 ‐ Mr. Cooper (Lafayette)                                          $5,238.20          $5,238.20 $5,238.20      $5,238.20   $5,238.20
Class 2 Deutsche Bank                                                     $4,662.02              $0.00      $0.00         $0.00       $0.00
Class 3 ‐Citibank                                                          $625.00               $0.00      $0.00         $0.00       $0.00
REMAINING DISPOSABLE INCOME                                              $39,159.78        $250,721.80 ‐$4,566.20     $1,308.80 $324,653.80
If Consensual
Class 4 ‐ General unsecured                                              $36,000.00        $230,000.00 $1,000.00      $1,000.00 $249,653.00       548653
Feasibility                                                               $3,159.78         $20,721.80 ‐$5,566.20      $308.80 $75,000.80

If non‐consensual
Class 4 General Unsecured                                                $35,000.00        $229,000.00      $0.00         $0.00 $248,653.00       512653
Subchapter V Trustee                                                      $1,000.00          $1,000.00 $1,000.00      $1,000.00   $1,000.00
Feasibility                                                               $3,159.78         $20,721.80 ‐$5,566.20      $308.80 $75,000.80

Note: refi of Lafayette will pre‐pay 1st mtg for months 3‐5 unless debtor employed or debtor can pay from Effective Day Cash




     Case: 20-50469                  Doc# 138              Filed: 05/13/21
                                                                       Exhibit 5 Entered: 05/13/21 17:07:47                               Page 33 of
                                                                         33
